Citation Nr: 0741006	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for feet fungus.

2. Entitlement to service connection for knots in the joints.

3. Entitlement to service connection for diabetes mellitus II 
as a result of exposure to herbicides.

4. Entitlement to service connection for throat disorder.

5. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6. Entitlement to service connection for lower abdominal 
pain.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified at a hearing 
before the undersigned Judge at the RO in July 2005.  

In October 2005, the Board remanded the appeal for further 
development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Feet fungus did not originate in service or for many 
years thereafter, and it is not related to any incident of 
service.

2.  Knots in the joints, diagnosed as osteoarthrosis and 
degenerative joint disease, did not originate in service or 
for many years thereafter, and they are not related to any 
incident of service.

3.  The veteran currently does not have diabetes mellitus II.

4.  A throat disorder, diagnosed as dysphagia, did not 
originate in service or for many years thereafter, and it is 
not related to any incident of service.

5.  Lower abdominal pain, diagnosed as peptic ulcer, did not 
originate in service or for many years thereafter, and it is 
not related to any incident of service.


CONCLUSIONS OF LAW

1.  Feet fungus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  Knots in the joints were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  Diabetes mellitus II as a result of exposure to 
herbicides was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

4.  A throat disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

5.  Lower abdominal pain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertains to the claims.  The letter also asked the veteran to 
send any medical reports he has in his possession that 
pertains to the claims.  The claims were last readjudicated 
in October 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claims, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Feet Fungus

After review, the Board finds that the veteran currently does 
not have feet fungus.  The Board notes that VA treatment 
notes from 2004 reflects a diagnosis of tinea pedis; however, 
a November 2004 note reflects that the condition has cleared, 
and subsequent notes through October 2005 show no complaints, 
findings or diagnoses of the condition.  Further, the veteran 
testified at his Board hearing in July 2005 that he did not 
have a rash.  In light of the above, the Board observes that, 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  See 38 U.S.C.A. 
§ 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, service connection 
for feet fungus is not warranted at this time.

The Board notes the veteran's testimony that the tinea pedis 
is a chronic reoccurring condition.  However, as noted above, 
VA treatment notes from November 2004 to October 2005 fail to 
show any reoccurrence of the condition.  Moreover, even given 
the reoccurring nature of the disorder, the Board finds that 
the feet fungus did not originate in service or for many 
years thereafter and it is not related to any incident of 
service.  Service treatment records contain no mention of the 
condition and the separation examination report indicates a 
normal evaluation of the feet.  In addition, the first 
mention of the condition appears in VA treatment notes dated 
March 2003, which is over 30 years after discharge.  The 
Board also finds that his feet fungus is not related to any 
incident of service, as none of the medical evidence of 
record suggests a link between the condition and service.  

Knots in the Joints

Initially, the Board notes that the veteran appears to be 
claiming service connection for degenerative arthritis of 
various joints including the hips, knees, ankles, feet and 
wrists.  In this regard, VA treatment notes reflect 
complaints of pain in the above-mentioned joints and a 
September 2005 VA treatment note reflects diagnoses of 
osteoarthrosis and degenerative joint disease.  

After review, the Board finds that the veteran's 
osteoarthrosis and degenerative joint disease did not 
originate in service or for many years thereafter.  His 
service treatment records reflect no complaints of joint pain 
and the separation examination report indicates normal 
evaluations of the upper and lower extremities and of the 
feet.  In addition, the first post-service medical evidence 
of record, May 1982 VA treatment notes, fail to show any 
complaints of joint pain or knots in the joints.  The first 
joint-related complaint of record appears in a VA treatment 
note dated March 2003, which is over 30 years after 
separation from service.  Moreover, the veteran testified at 
his Board hearing that he had not noticed the knots in his 
joints until a couple of years after discharge.  The Board 
also finds that his osteoarthrosis and degenerative joint 
disease are not related to any incident of service, as none 
of the medical evidence of record suggests a link between his 
current joint complaints and service.  Thus service 
connection for knots in the joints, diagnosed as 
osteoarthrosis and degenerative joint disease, is not 
warranted.

The Board acknowledges the veteran's contention that he has 
knots in the joints related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Diabetes Mellitus II

After review, the Board finds that the veteran currently does 
not have diabetes mellitus II.  In this regard, although a 
May 1982 VA treatment note reflects an assessment of possible 
diabetes, subsequent treatment notes fail to show a diagnosis 
of the condition.  Moreover, a July 2005 treatment note 
reflects the veteran's report that he has not been diagnosed 
as a diabetic.  Given the above, the Board observes that, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. § 1110; 
Degmetich, 104 F.3d 1328; Gilpin, 155 F.3d 1353; Brammer, 3 
Vet. App. 223.  Thus, service connection for diabetes 
mellitus II as a result of exposure to herbicides is not 
warranted at this time.

Throat Disorder

Initially, the Board observes that the veteran is claiming 
service connection for dysphagia.  In this regard, VA 
treatment notes reflect complaints of difficulty swallowing 
liquids and a diagnosis of dysphagia.  

After review, the Board finds that the veteran's dysphagia 
did not originate in service or for many years thereafter.  
His service treatment records reflect no complaints of 
dysphagia and the separation examination report indicates a 
normal evaluation of the mouth and throat.  In addition, the 
first post-service medical evidence of record, May 1982 VA 
treatment notes, fail to show any complaints of dysphagia.  
The first complaint of record appears in a VA treatment note 
dated October 2003, which is over 30 years after separation 
from service.  Although the veteran indicated on his claim 
that the disorder began in May 1972, this is still over two 
years after discharge.  The Board also finds that the 
veteran's dysphagia is not related to any incident of 
service, as none of the medical evidence of record suggests a 
link between the disorder and service.  Thus service 
connection for a throat disorder, diagnosed as dysphagia, is 
not warranted.

The Board acknowledges the veteran's contention that he has a 
throat disorder related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 7 
Vet. App. at 137; Espiritu, 2 Vet. App. 492.  

Lower Abdominal Pain

Initially, the Board notes that the veteran appears to be 
claiming service connection for peptic ulcer with reflux.  In 
this regard, VA treatment notes reflect complaints of 
epigastric pain and a diagnosis of possible peptic ulcer.  

After review, the Board finds that the veteran's peptic ulcer 
did not originate in service or for many years thereafter.  
His service treatment records reflect no complaints and the 
separation examination report indicates normal evaluations of 
the mouth and throat and abdomen and viscera.  In addition, 
the first complaint of record appears in VA treatment notes 
dated May 1982, which is over 10 years after separation from 
service.  Although the veteran indicated on his claim that 
the disorder began in May 1972, this is still over two years 
after discharge.  The Board also finds that the peptic ulcer 
is not related to any incident of service, as none of the 
medical evidence suggests a link between the disorder and 
service.  Thus service connection for lower abdominal pain, 
diagnosed as peptic ulcer, is not warranted.

Furthermore, recent VA treatment notes through October 2005 
fail to show any complaints, findings or diagnoses of peptic 
ulcer.  Thus, the record is unclear as to whether the veteran 
currently has the disorder.  In this regard, the Board 
observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich, 104 F.3d 
1328; Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223.  

The Board acknowledges the veteran's contention that he has 
lower abdominal pain related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 7 
Vet. App. at 137; Espiritu, 2 Vet. App. 492.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for feet fungus is denied.

Service connection for knots in the joints is denied.

Service connection for diabetes mellitus II as a result of 
exposure to herbicides is denied.

Service connection for a throat disorder is denied.

Service connection for lower abdominal pain is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim for PTSD.

Correspondence received in March 2007 reflects that the 
veteran was admitted to the Asheville VA Medical Center 
(VAMC) earlier that month after attempting suicide and that 
the doctors stated that he is suffering from PTSD with 
flashbacks about Vietnam.  In this regard, the Board observes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, records from the above VAMC should be 
associated with the claims file.

In addition, the Board observes that further development is 
required under the VCAA.  As indicated in the above decision, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and effective date of an award.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473.  In this case, the veteran 
has not been provided with notice of the type of information 
and evidence needed to establish a disability rating or 
effective date for the disability on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Associate with the claims file any 
pertinent records adequately identified by 
the veteran, including medical records 
from the Ashville VAMC pertaining to his 
March 2007 admission and any ongoing 
medical records.

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


